          Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 1 of 13




 1   Beatriz Sosa-Morris (Texas State Bar No. 24076154)
     bsosamorris@smnlawfirm.com
 2   John Neuman (Texas State Bar No. 24083560)
     SOSA-MORRIS NEUMAN ATTORNEYS AT LAW
 3   5612 Chaucer Dr.
     Houston, TX 77005
 4   Telephone: (281) 885-8844
     Facsimile: (281) 885-8813
     LEAD ATTORNEY IN CHARGE FOR
 5   PLAINTIFF AND CLASS MEMBERS
 6   W. Gary Fowler (Texas State Bar No. 07329250)
     gfowler@jw.com
 7   Scott M. McElhaney (Texas State Bar No. 00784555)
     smcelhaney@jw.com
 8   David R. Schlottman (Texas State Bar No. 24083807)
     dschlottman@jw.com
 9   JACKSON WALKER LLP
     2323 Ross Ave., Suite 600
     Dallas, Texas 75201
10   Telephone: 214-953-6000
     Facsimile: 214-953-5822
11   ATTORNEYS FOR DEFENDANTS
12   Laurent R.G. Badoux (Arizona State Bar No. 020753)
     LBadoux@Buchalter.com
13   Steven R. Schneider (Arizona State Bar No. 030958)
     SSchneider@Buchalter.com
14   BUCHALTER
     16435 N. Scottsdale Rd., Suite 440
15   Scottsdale, Arizona 85254
     Telephone: (480) 383-1800
     Facsimile: (480) 824-9400
16   ATTORNEYS FOR DEFENDANTS
17
18                    IN THE UNITED STATES DISTRICT COURT

19                             FOR THE DISTRICT OF ARIZONA

20
     Timothy Bell, on behalf of himself and on   Case No. 2:17-cv-01110-PHX-SPL
21   behalf of all other similarly situated,
22                Plaintiff,                     JOINT MOTION TO APPROVE
23                                               SETTLEMENT OF CLAIMS UNDER
     v.                                          THE FAIR LABOR STANDARDS
24                                               ACT AND TO ENTER AGREED
     Topgolf USA Riverwalk, LLC; Topgolf         FINAL JUDGMENT
25   USA Gilbert, LLC; and Topgolf
     International, Inc.,
26
27                Defendants.

28
           Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 2 of 13




 1          Plaintiff Timothy Bell, on behalf of himself and the other opt-in plaintiffs listed on
 2   Exhibit A to the attached Settlement Agreement and its Addendum (“the Opt-in
 3   Plaintiffs”), and Defendants Topgolf USA Riverwalk, LLC; Topgolf USA Gilbert, LLC;
 4   and Topgolf International, Inc. (collectively “Topgolf”), present this Joint Motion to
 5   Approve Settlement of Claims Under the Fair Labor Standards Act (“FLSA”) and to Enter
 6   Agreed Final Judgment and would respectfully show the Court as follows:
 7   I.     Background and Introduction.
 8          Bell contends in this case that Topgolf failed to pay him wages that he was owed
 9   under the FLSA and Arizona law. The gravamen of the live Complaint is that Topgolf paid
10   Bell direct cash wages at a rate below the federal and Arizona minimum wage rates, and
11   was not entitled to rely on the “tip credit” provisions of federal or state law. Bell alleges
12   Topgolf could not rely on the tip credit because (a) Topgolf made him share his tips with
13   employees who did not customarily and regularly receive tips and were thus ineligible to
14   share in his tips and (b) Topgolf failed to inform him of its reliance on the tip credit as the
15   law requires.
16          Bell brought this suit as a “collective action” pursuant to FLSA Section 16(b), 29
17   U.S.C. § 216(b), which allows an employee to bring an FLSA claim on behalf of himself
18   and other employees similarly situated. The Act requires those who wish to join such an
19   action to file with the Court a “consent in writing” to become “a party plaintiff.” 29 U.S.C.
20   § 216(b).
21          Here, Bell has filed a Motion for Conditional Certification of an FLSA collective,
22   see Doc.# 64, but that motion has not yet been determined. The status of that Motion,
23   however, is of no consequence here because the “sole consequence of conditional
24   certification [in an FLSA collective action] is the sending of court-approved written notice
25   to employees . . . who in turn become parties to a collective action only by filing written
26   consent with the court.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013)
27   (emphasis added).
28
                                                   -2-
           Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 3 of 13




 1          Since the filing of the original complaint, about 40 current or former employees of
 2   Topgolf (not including Bell) have filed opt-in consent forms to join this case. Both the plain
 3   language of Section 16(b) and case law show that each of these Opt-in Plaintiffs is a party
 4   plaintiff in this action. Section 16(b) states that, when a person files the required “consent
 5   in writing,” he or she becomes “a party plaintiff.” 29 U.S.C. § 216(b). The Ninth Circuit
 6   has similarly held that “every plaintiff who opts in to a collective action has party status.”
 7   Campbell v. City of Los Angeles, 903 F.3d 1090, 1101 (9th Cir. 2018) (citation omitted);
 8   see Mickles v. Country Club, Inc., 887 F.3d 1270, 1278 (11th Cir. 2018) (holding that
 9   “those who opt in become party plaintiffs upon the filing of a consent” and “nothing further,
10   including conditional certification, is required.”).
11          The names of the Opt-in Plaintiffs are listed on Exhibit A to the settlement
12   agreement and its addendum, and on the proposed order approving the settlement
13   agreement and the proposed agreed final judgment.
14          Bell also raises Arizona state law claims, and he included in his pleading allegations
15   that those claims are maintainable as class claims under Federal Rule of Civil Procedure
16   23. However, Bell has not filed a motion for class certification under Rule 23, and
17   certification of a class is not sought for the purposes of settlement and dismissal of this
18   case. Because there is no “certified class,” the provisions of Rule 23(e) relating to judicial
19   approval of the settlement of class claims do not apply. See Advisory Committee Notes to
20   the 2003 Amendments to Rule 23 (noting that judicial approval is required “only if the
21   claims, issues, or defenses of a certified class are resolved by settlement, voluntary
22   dismissal, or compromise.”) (emphasis added).
23          The only claims pending in this case are thus the individual FLSA and state law
24   claims of Bell and the Opt-in Plaintiffs, and the Opt-in Plaintiffs designated Bell to be their
25   agent to file and prosecute their respective claims for unpaid wages, to make decisions on
26   their behalf concerning such claims, and to negotiate a resolution of such claims on their
27   behalf. See, e.g., Doc.# 8-1 (opt-in consent form for Aaron Cicero).
28
                                                   -3-
           Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 4 of 13




 1          The parties initially conducted a settlement conference in April of 2018 as required
 2   by the Court. See Joint Report on Settlement Talks (Doc.# 76) (noting that the parties met
 3   for over two hours, exchanged information, and discussed their relevant positions). More
 4   recently, over the past several weeks, counsel for Bell and the Opt-in Plaintiffs and counsel
 5   for Topgolf conferred and further explored settlement extensively. In the course of
 6   discovery in the case, the parties exchanged significant amounts of information relevant to
 7   the merits of Bell’s and the Opt-in Plaintiffs’ claims and alleged damages. These
 8   documents included timesheet data for all relevant Topgolf employees, scheduling data
 9   relating to dates of employment and assigned work stations for employees at the relevant
10   Topgolf venues, payroll data for all relevant Topgolf employees, and data regarding tips
11   for relevant Topgolf employees. Counsel for Bell and the Opt-in Plaintiffs undertook an
12   in-depth factual investigation of these matters before entering into the settlement
13   agreement.
14          Over the course of their settlement discussions, the parties exchanged multiple
15   offers and counter offers in arm’s-length negotiations of a settlement agreement. The
16   parties reached a settlement and submit that it represents a fair and reasonable resolution
17   of the case’s claims, as Bell and the Opt-in Plaintiffs will receive significant financial
18   compensation and avoid the risks and delay inherent in the continued prosecution of this
19   case. The parties now jointly seek the Court’s approval of their settlement agreement.
20   II.    Redactions and Request to File Unredacted Versions Under Seal.
21          One of the terms of the settlement agreement between the parties concerns
22   confidentiality and not further discussing this suit. To effectuate that provision of the
23   settlement agreement, references to the relevant dollar amounts to be paid under to the
24   settlement have been redacted from the publicly-filed version of this Joint Motion and its
25   exhibits. Pursuant to Local Civil Rule 5.6, an unredacted version of this Joint Motion and
26   its exhibits has been lodged with the Court, along with a Joint Motion to allow the sealing
27
28
                                                  -4-
            Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 5 of 13




 1   of the unredacted versions, with the required statement of the facts and legal authority
 2   justifying the filing of the unredacted documents under seal.
 3   III.    Argument and Authority.
 4           In order to prevent private agreements between employers and employees that have
 5   the effect undermining the requirements of the law, the FLSA has been interpreted to
 6   require the settlement of claims under the Act to be approved by either the Department of
 7   Labor or a court of competent jurisdiction. See 29 U.S.C. § 216(b); Brooklyn Sav. Bank v.
 8   O’Neil, 324 U.S. 697, 706 (1945); Lynn’s Food Stores, Inc. v. United States, 679 F.2d
 9   1350, 1354 (11th Cir. 1982). This Court has thus recently explained that, in an FLSA case,
10   “the parties must seek the district court’s approval of the settlement’s terms to ensure that
11   it is enforceable and fair.” Simko v. World Class Car Wash LLC, No. V-17-03870-PHX-
12   DJH, 2018 U.S. Dist. LEXIS 205096, *3 (D. Ariz. Nov. 30, 2018) (emphasis in original).
13   However, there is no settlement approval requirement under any of the state law claims
14   detailed in Plaintiff’s complaint.
15           When reviewing a proposed settlement of FLSA claims, a court must review the
16   settlement and decide whether it is a “‘fair and reasonable resolution of a bona fide dispute’
17   given the ‘totality of the circumstances’ within the context of the purposes of the FLSA.”
18   Id. at *4 (quoting Lynn’s Food Stores, Inc., 679 F.2d at 1355).
19           As set out with more specificity below, there is a bona fide dispute under the FLSA,
20   and the proposed settlement of this case is fair and reasonable, because there are complex
21   factual and legal issues present in the case and because, in the absence of a settlement,
22   further lengthy proceedings would ensue, and there is a substantial risk that Bell and the
23   Opt-in Plaintiffs would recover less or nothing from Topgolf.
24           A.     Bona Fide Dispute.
25           “The Court must first determine whether a bona fide dispute exists. A bona fide
26   dispute exists when there are legitimate questions about ‘the existence and extent of
27   Defendant’s FLSA liability.’” Simko, at *4 (citation omitted).
28
                                                  -5-
          Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 6 of 13




 1         Here there is a bona fide dispute under the FLSA. As illustrated by Topgolf’s
 2   pending Motion to Dismiss Plaintiff’s First Amended Complaint (Doc.# 69), the parties
 3   dispute Bell’s underlying theory that Topgolf was not entitled to rely on the tip credit
 4   provisions of the FLSA (both because Topgolf allegedly wrongfully required Bell to share
 5   part of his tips with employees who were ineligible to share in tips, and because Topgolf
 6   allegedly did not inform Bell about the provisions of the FLSA as the law requires).
 7   Additionally, the parties dispute the amount of damages that any claimant would or could
 8   recover, even if there was a violation of the provisions of the FLSA, because the parties
 9   disagree about the extent or scope of any violation that may have occurred, and thus the
10   amount of any damages that might be due. Under the FLSA, a defendant employer is only
11   liable for damages for the two-year period before a lawsuit is filed or before an employee
12   files a written consent to join unless a willful violation is show by the employee. See 29
13   U.S.C. § 255(a). Similarly, the FLSA’s default measure of damages is the amount of unpaid
14   minimum wages or overtime with an equal amount as liquidated damages. See 29 U.S.C.
15   § 216(b). However, should an employer demonstrate that its efforts to comply with the
16   FLSA were in good faith, it can avoid liquidated damages entirely and only be liable for
17   any unpaid wages. See 29 U.S.C. § 260. Here, the parties disputed both willfulness and
18   good faith. Had Defendants ultimately prevailed on either issue, the measure of damages
19   available to the Plaintiffs would have been severally reduced.
20         B.      Reasonableness of the Settlement.
21         The settlement of this case was based on a compromise of the issues presented in
22   the case. As noted above, the parties exchanged documents relevant to determining whether
23   there could be liability under the FLSA and the amount of any damages incurred if there
24   was an FLSA violation.
25         Based on the information exchanged, Bell and the Opt-in Plaintiffs, and Topgolf,
26   each created their own damages models for each individual claimant, assuming that the
27   claimants were successful in obtaining a finding of liability. The models took into account
28
                                                 -6-
           Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 7 of 13




 1   the number of weeks each claimant actively worked for Topgolf, the number of hours that
 2   each individual claimant worked in a tipped position, and the tip credit taken. The parties
 3   used their respective damages models as their benchmarks for their negotiations. The
 4   settlement reached represented a reasonable compromise between the result most favorable
 5   to Bell and the Opt-in Plaintiffs and the result most favorable to Topgolf. Bell and the Opt-
 6   in Plaintiffs acknowledge that, under other foreseeable results from the full litigation of
 7   this matter, they stood to recover less than the settlement reached. The patties agree that
 8   the ultimate compromise took into account the patties' relevant positions, strengths, and
 9   weaknesses. Given the relief achieved by Bell and the Opt-in Plaintiffs, the parties submit
1O   that the settlement reached is both fair and reasonable.
11          Indeed, the gross amount to be paid to the individual claimants- approximately
12                - represents a figure higher than the patt ies' calculation of the total amount
13   of unpaid minimum wages plus and additional equal amount as liquidated damages should
14   the Plaintiffs prevail. (The higher amount agreed to represents a compromise including the
15   state law claims in the case, which could have entitled the claimants to relief above what
16   the FLSA could provide as well as compromise on attorney' s fees.) The average settlement
17   amount to be received by each individual in this lawsuit, after deducting costs and fees and
18   costs, is over-
19          The total amount to be allocated to Bell and the Opt-in Plaintiffs as individual
20   payments for compromised damages falls well within the range of reasonableness in light
21   of the amounts at stake and the risks of potential futiher litigation and delay. After almost
22   two-years of hard-fought litigation, including document discovery and motion practice
23   (including briefing on two motions to dismiss and two motions for condition certification),
24   this settlement was reached through aim s-length negotiations. It is the product of thorough
25   factual and legal analysis and reflects Topgolf's potential liability. Counsel for Bell and
26   the Opt-in Plaintiffs and counsel for Top golf have each handled numerous FLSA individual
27   and collective actions lawsuits. In the view of the parties' experienced counsel, this
28
                                                  -7-
          Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 8 of 13




 1   settlement is a fair and reasonable result for Bell and the Opt-in Plaintiffs, weighing the
 2   benefits of immediate monetary relief and the strength of their claims against the
 3   uncertainty of further litigation and Topgolf’s defenses. Indeed, an additional reason that
 4   the settlement is fair and reasonable is that Bell’s and the Opt-in Plaintiffs’ fundamental
 5   claim—i.e., that Topgolf’s alleged assignment of employees who otherwise worked as
 6   bussers to a particular work station made them ineligible to participate in tip pools—
 7   involves not only disputed facts, but also highly complex, and unresolved, legal issues
 8   under the FLSA, as shown in connection with the briefing on Topgolf’s Motion to Dismiss
 9   Plaintiff’s First Amended Complaint (Doc.# 69).
10          C.     The Reasonableness of the Attorneys’ Fees and Costs.
11          The additional amounts of monetary consideration to be paid by Topgolf under the
12   settlement agreement are also fair and reasonable.
13          The agreement allocates approximately $            for attorney’s fees and $
14   in costs. The agreement provides that Plaintiff’s counsel will recover their fees from the
15   total settlement fund. As various courts have noted, the theory behind attorney’s fees
16   awards in class and collective actions is that “a financial incentive is necessary to entice
17   capable attorneys, who otherwise could be paid by hourly-rate clients, to devote their time
18   to complex, time-consuming cases for which they may never be paid.” Mashburn v. Natl.
19   Healthcare, Inc., 684 F. Supp. 679, 687 (M.D. Ala. 1988) (cited, with approval, in Paul,
20   Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989)).
21          The use of the percentage-of-fund method to calculate reasonable attorney’s fees is
22   well-established in the Ninth Circuit. See, e.g., Six (6) Mexican Workers v. Arizona Citrus
23   Growers, 904 F.2d 1301, 1311 (9th Cir. 1990); In re Bluetooth Headset Products Liab.
24   Litig., 654 F.3d 935, 942 (9th Cir. 2011) (“Because the benefit to the class is easily
25   quantified in common-fund settlements, we have allowed courts to award attorneys a
26   percentage of the common fund in lieu of the often more time-consuming task of
27   calculating the lodestar.”); Craft v. County of San Bernardino, 624 F. Supp. 2d 1113, 1123
28
                                                 -8-
           Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 9 of 13




 1   (C.D. Cal. 2008) (“[I]t is well settled in the Ninth Circuit that a court has discretion to
 2   award either a percentage of the class fund or a lodestar award in a class fund attorney’s
 3   fee; [however,] the primary basis of the fee award remains the percentage method.”).
 4          The parties submit that the fee requested from the total settlement amount is
 5   reasonable in this case. This Court should approve the requested here. The Plaintiff and the
 6   Opt-in Plaintiffs are all receiving amounts, after deduction of fees and costs, that exceed
 7   what the parties calculate as 200% of their unpaid minimum wages under the FLSA.
 8          D.      The Reasonableness of the Service Awards.
 9          Finally, the settlement agreement allocates $           for Bell, and $   each to Opt-
10   in Plaintiffs Chelsea Cuzela and Victor Wilson as service awards. “Service awards, also
11   known as incentive awards, are distributed at the court’s discretion. Service awards are
12   payments to class representatives for their service to the class in bringing the lawsuit. Such
13   awards are ‘fairly typical’ and ‘intended to compensate class representatives for work done
14   on behalf of the class, [and] to make up for financial or reputational risk undertaken in
15   bringing the action . . . .’” Id. at *6 (citations omitted).
16          Here, Bell, Cuzela and Wilson attended the April 2018 settlement conference, and
17   they have been involved in providing their time and effort to assisting the other Opt-in
18   Plaintiffs and counsel in the prosecution of this suit, such as by meeting with counsel to
19   provide background information about their employment and Topgolf’s practices to
20   substantiate claimants’ claims. Also, under the terms of the settlement agreement, Bell,
21   Cuzela and Wilson agree to use their best efforts to ensure that each Opt-in Plaintiff
22   executes the release and delivers all required material necessary to ensure payment of the
23   individual settlement amounts to the Opt-in Plaintiff.
24          Under these circumstances, the parties ask that the service awards be approved.
25          C.      The Remaining Terms.
26          The remaining terms of the proposed settlement are also fair and reasonable. The
27   settlement agreement gives Topgolf appropriate releases. The release given by the Opt-in
28
                                                     -9-
           Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 10 of 13




 1   Plaintiffs is appropriately limited to claims against Topgolf relating to services performed
 2   for Topgolf prior to the execution of the release, but does not include any unemployment
 3   claim, workers’ compensation claim, or any other claim not related to wages for work
 4   performed filed as of the date of their agreement. Because of the additional monetary
 5   consideration being paid, the release given by Bell, Cuzela and Wilson, however, is broader
 6   and encompasses for all claims arising out of or relating to their employment with Topgolf
 7   which have arisen, in whole or in part, prior to their respective execution of the settlement
 8   agreement.
 9   IV.    Conclusion.
10          The settlement reached by the parties is a fair and reasonable compromise of the
11   respective positions of Bell, the Opt-in Plaintiffs and Topgolf. The parties therefore
12   respectfully request that the Court approve the settlement agreement and enter the Agreed
13   Order and Agreed Final Judgment tendered to the Court with this Joint Motion.
14          DATED this 8th day of February, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -10-
     Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 11 of 13




 1
 2                              SOSA-MORRIS NEUMAN
                                ATTORNEYS AT LAW
 3
                                By: /s/ Beatriz Sosa-Morris (with permission)
 4                               Beatriz Sosa-Morris (admitted Pro Hac Vice)
                                 BSosaMorris@smnlawfirm.com
 5                               Texas State Bar No. 24076154
 6                               John Neuman (admitted Pro Hac Vice)
                                 JNeuman@smnlawfirm.com
 7                               Texas State Bar No. 24083560
                                 SOSA-MORRIS NEUMAN
 8                               ATTORNEYS AT LAW
 9                               5612 Chaucer Drive
                                 Houston, Texas 77005
10                               Telephone: (281) 885-8844
                                 Facsimile: (281) 885-8813
11
12                               Lead Attorney in Charge for
                                 Plaintiff and Class Members
13
14                              JACKSON WALKER LLP

15
                                By:     /s/ Scott M. McElhaney
16                                    W. Gary Fowler
                                      Texas State Bar No. 07329250
17                                    Scott M. McElhaney
                                      Texas State Bar No. 00784555
18                                    David R. Schlottman
                                      Texas State Bar No. 24083807
19                                    2323 Ross Ave., Suite 600
                                      Dallas, Texas 75201
20                                    Tel: 214-953-6000
                                      Fax: 214-953-5822
21                                    Email: gfowler@jw.com
                                      Email: smcelhaney@jw.com
22                                    Email: dschlottman@jw.com

23                                    Attorneys for Defendants

24
25
26
27
28
                                       -11-
          Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 12 of 13




 1                                         BUCHALTER,
                                           A PROFESSIONAL CORPORATION
 2
 3                                         By:     /s/ Laurent R.G. Badoux
                                                 Laurent R.G. Badoux
 4                                               Arizona State Bar No. 020753
                                                 Steven R. Schneider
 5                                               Arizona State Bar No. 030958
                                                 BUCHALTER
 6                                               16435 N. Scottsdale Rd., Suite 440
                                                 Scottsdale, Arizona 85254
                                                 Tel: (480) 383-1800
 7                                               Fax: (480) 824-9400
                                                 Email: lbadoux@buchalter.com
 8                                               Email: sschneider@buchalter.com
 9                                               Attorneys for Defendants
10
     I hereby certify that I electronically transmitted the
11   attached document to the Clerk's Office using the
12   CM/ECF System for filing and transmittal of a Notice
     of Electronic Filing to the following CM/ECF
13   registrants, and mailed a copy of same to the following
     if non-registrants, this 8th day of February, 2019, to:
14
     Beatriz Sosa-Morris
15   John Neuman
     Sosa-Morris Neuman, Attorneys at Law
16   5612 Chaucer Drive
     Houston, TX 77005
17   bsosamorris@smnlawfirm.com
18   jneuman@smnlawfirm.com
     Attorneys for Plaintiff
19
     David R Schlottman
20   Scott M. McElhaney
     William Gary Fowler
21   Jackson Walker LLP
     2323 Ross Ave., Ste. 600
22   Dallas, TX 75201
     dschlottman@jw.com
23   smcelhaney@jw.com
     gfowler@jw.com
24   Attorneys for Defendants
25
26
27
28
                                                  -12-
           Case 2:17-cv-01110-SPL Document 91 Filed 02/08/19 Page 13 of 13




 1   Laurent R.G. Badoux
     Steven R. Schneider
 2   Buchalter
 3   16435 N. Scottsdale Road, Suite 440
     Scottsdale, AZ 85254
 4   lbadoux@buchalter.com
     sschneider@buchalter.com
 5   Attorneys for Defendants
 6
     By: /s/ Scott M. McElhaney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -13-
     18478761v.4
